. ..



                    ... . . ..


OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                   AUSTIN
       stmtia         bo    kind        or      aia      rmn        any     0~~~10       not     la    con-
       m+8ncs              of t!x      portorsanoa of his duty (~8 0 fire-
       @iM       ?mOuld        hi8     n04x’d         b&A          payi=       til9 df3p~AdOAtdJ
       tb8fr betm~lts 2rtaptly  after hi0 daaui or would
       it be ao~110~ to wlthholllp4yamlt of ruch baAe-
       rite until tae r;m      would huve maotud the a@
       OS bb Je4rb'l"
                 The mntorhl portton of the znendaent~sacA by
tha   PremAt       Le&l.attir. quoted by you 1s cm follows;
                 lWo tdth wmdlng 4 ny
                                    o ttmrp r o *ielo
                                                    o fthnL0
       AOt,      it 1 3
                      h e P a8paolaUy provideA thaa ang all-
       &bb   aad wllf eA Mrsmun who eb.41 hare eaplpleteff
       hronty (807 pbara
                      "I of mrvica before r444h& the
       w        or    Sb    ymre       Eay      asply         to     th6    Board        or     Tmmxbea
       for,analt&allbI3          thr f35arA'.autytoiawa, Q
       oertifloste ehcwi~, tha omplet.lonot Duoh eenloe
       and 8hom'in$UAA mrtifylng       that atrohfire~n, %hOA
       reach&& t&e w                    or fifty-flw                       (33) yuars            will     be
       Ontithd   to the ~tilW!24tAt QEA Other a&cable
       bc!rmrite of the &Ootl. . .*
                 mtotion 12 ol mid ~rtlola AU3e reads in part an
follaaat
            *If any mabar of any departsmat taaherein
       AefheA who ha# boon ratirsd OA aWnm.wo    booaam
       of lepsth of eonice or dlnabllE%ty ehall there-
       after die from any oaum wlutnomer;   or Lt rchtle
       tn  H~OO               443~ w                  8hali        dit,    rrorp    0~         04~04
       fpowingout of d/or ia oonmquonoo~  0S the par-
       fonaaom of his Autitq or isballAle trolnany
       oaum what-r                      artor          ha horn bwaor                entltLe+A to
       m    a~loimno~ or pandon 0ottiri00ta alLd shall
       have    runlring 4 widow, 4 ohild or oblldrer am-
       Aar the 4p;o or al&ta4n  (161 yoara or 4 bopsad-
       ent   parent m&l BoerA or Trustees shall order
       paid a monthly aIlowanoo  a11fo~owst . . .*
                 3W    Otdl        j?4WtiOUbr            4ttCtntiCn           t0    tb0 t!tctt2=At :A
the above stttute nhloh reads *or shall 310 frofaany ooulw
whataootar aftor ho boo becoca trntltlttd  to an allowance or
-0A      CertlflWcrk"8hOe   thi6 ph~W5C dl.1 ;aerhapS,Q#? ntl
think a0a4, oontrol the props   dl8p03ftlon   an3 wmmr to gow
 UWttOA8.
         3OOtiOA 12 prorid   that it a~fkwmn Also fror any
aawe alar he has beowL* entitled to Ua poaslon om-tifloatcl
~inuhlow is ontltlod t0 paymnta an ~xwided ,for Ln mid mo-
    .
         lt   1s our o~lnlou,   t2mWoro.   tbati n(gPrblwbr   ol
uhdther tts ftroaan lo aotln, or mtlrwl tatthe tlea ;zihi8
Aaath 1Li c1, bs eervod  .aotli+aly for the twenty (80) yar
piwlotlhe ie *iItitleAto tifi~Mit.tA oertiitl55to ma If h
thomaftor alus Ma wlAou an3 ahlldwn, If fuq, are sntltled
to mobire 00l~&WdCA     rrol3Lbf3e5ta Of hla Aaath lu thu m-
epeoelro auLt8a5 pmm0d       tar iA ,zCSi(?
                                          .Lot.
                                           Your8 wary truly




                                                 MO*   K. 5araus
                                                       X83hdEAt